Exhibit 10.1

SETTLEMENT AGREEMENT AND GENERAL RELEASE

THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is by and
between Claimant Scott Davidson (“Davidson”) and Respondents RAIT Financial
Trust (“RAIT”), Michael Malter (“Malter”), Frank A. Farnesi (“Farnesi”), Justin
P. Klein (“Klein”), Jon C. Sarkisian (“Sarkisian”), Murray Stempel III
(“Stempel”), Andrew M. Batinovich (“Batinovich”), S. Kristin Kim (“Kim”), Nancy
Jo Kuenstner (“Kuenstner”), Andrew M. Silberstein (“Silberstein”), and Thomas
Wren (“Wren”) (Malter, Farnesi, Klein, Sarkisian, Stempel, Batinovich, Kim,
Kuenstner, Silberstein, and Wren, collectively, “Trustee Respondents”) (RAIT and
Trustee Respondents, collectively, “Respondents”). As used in this Agreement,
any reference to Respondents shall include each of their respective predecessors
and successors, each of their respective affiliates, parent or controlling
corporations, partners, divisions, and subsidiaries, and each of their
respective present, past, and future directors, officers, partners, trustees,
principals, owners, including but not limited to the Trustee Respondents,
managers, employees, representatives, attorneys, insurers, reinsurers, family,
heirs, administrators, representatives, agents, successors, and assigns. Any
reference to Davidson shall include his family, heirs, administrators,
representatives, agents, successors, and assigns. Hereafter, Davidson and
Respondents are collectively referred to as “the Parties.”

WHEREAS, Davidson was employed by RAIT;

WHEREAS, the Parties desire to resolve any and all claims arising out of
Davidson’s employment with RAIT and separation therefrom;

NOW THEREFORE, Davidson and Respondents, each intending to be legally bound,
agree as follows:

1.    Separation of Employment. The Parties agree that Davidson’s employment
with RAIT ended effective February 28, 2018.

2.    General Release. In consideration of the provisions of this Agreement,
Davidson hereby knowingly and voluntarily releases and forever discharges
Respondents, as defined above, from any and all suits, causes of action,
complaints, charges, obligations, demands, or claims of any kind, including but
not limited to those relating to his employment and separation thereof, whether
in law or in equity, direct or indirect, known or unknown (hereinafter
“Claims”), which Davidson ever had or now has against Respondents, as defined
above, arising out of or relating to any matter, thing or event occurring up to
and including the date of this Agreement, exclusive of a claim for breach of
this Agreement. This general release specifically includes, but is not limited
to:

 

  a.

any and all Claims arising from, involving, or relating to the subject matter of
the Demand for Arbitration filed by Davidson with the American Arbitration
Association, captioned Davidson v. RAIT Financial Trust, et al., AAA Case
No. 01-18-0001-9539 (the “Arbitration”);

 

Page 1 of 14



--------------------------------------------------------------------------------

  b.

any and all Claims for wages and benefits including, without limitation, salary,
commissions, bonuses, health, welfare, pension and other benefits of any kind,
vacation pay, sick pay, severance pay, and settlement pay;

 

  c.

any and all Claims for wrongful discharge in violation of any law or any express
or implied public policy of the United States, the Commonwealth of Pennsylvania
or any state, constructive discharge, retaliatory discharge, hostile work
environment, breach of contract (whether express or implied), and breach of the
implied covenant of good faith and fair dealing;

 

  d.

any and all Claims for employment discrimination or retaliation on the basis of
age, race, color, religion, sex, national origin, veteran status, disability
and/or handicap, pregnancy, marital status, sexual orientation, or any other
characteristic protected by law, and any and all Claims in violation of any
federal, state or local statute, ordinance, executive order, or common law
doctrine including, but not limited to, Claims for discrimination under Title
VII of the Civil Rights Act of 1964, as amended; the Age Discrimination in
Employment Act; the Americans with Disabilities Act; the Americans with
Disabilities Amendments Act of 2008; the Genetic Information Nondiscrimination
Act of 2008; the Pregnancy Discrimination Act; the Employee Retirement and
Income Security Act of 1974; the Family and Medical Leave Act, 29 U.S.C. § 2601,
et seq.; and any other applicable federal or state statute relating to employee
benefits or pensions; 29 U.S.C. Sec. 1001; the Electronic Communications Privacy
Act; the Consolidated Omnibus Budget Reconciliation Act; the Occupational Safety
and Health Act; 42 U.S.C. Sec. 1981; the National Labor Relations Act; the Fair
Labor Standards Act; the Pennsylvania Human Relations Act; the Pennsylvania Wage
Payment and Collection Law; all Pennsylvania wage and hour, disability and
maternity leave laws; the Pennsylvania Constitution; the False Claims Act, 31
U.S.C. §§ 3729-3733; the U.S. Constitution; and any other federal, state,
foreign, or local laws or regulations prohibiting employment discrimination or
retaliation of any kind;

 

  e.

any and all Claims in tort (including, but not limited to, any Claims for
misrepresentation, fraud, defamation, libel, slander, interference with contract
or prospective economic advantage, intentional or negligent infliction of
emotional distress, personal injury, duress, loss of consortium, invasion of
privacy, and negligence);

 

  f.

any and all Claims for compensatory, emotional distress or punitive damages; and

 

Page 2 of 14



--------------------------------------------------------------------------------

  g.

any and all Claims for interest, attorneys’ fees and costs.

This general release is effective immediately upon receipt of the Settlement
Amount (as defined below) by both counsel for Davidson, Edward S. Mazurek, Esq.,
and Davidson.

3.    Release of Davidson. In exchange for the consideration set forth herein,
and as a material inducement for Davidson to enter into this Agreement, except
for (i) the agreements contained herein, (ii) any intentional acts of fraud,
dishonesty or misappropriation by Davidson of RAIT funds or property which RAIT
may discover after this Agreement is executed, (iii) any violation by Davidson
of Section 16 of the Securities Exchange Act of 1934, as amended (and any rules
and regulations enacted thereunder), (iv) any violation by Davidson of the
Sarbanes-Oxley Act of 2002, as amended (and any rules and regulations enacted
thereunder), including, but not limited to, Sections 304 and 306 thereof, or
(v) any violation by Davidson of the Dodd-Frank Wall Street Reform and Consumer
Protection Act, as amended (and any rules and regulations enacted thereunder),
Respondents hereby release and forever discharge Davidson from any and all
Claims, accruing, occurring, or arising at any time prior to the execution of
this Agreement but only if and to the extent that such Claims are actually
known, as of the date of this Agreement, by any of the individuals currently
serving on the date hereof as the following officers of RAIT (the President and
Chief Executive Officer, the General Counsel, the Chief Financial Officer, the
Senior Managing Director – Origination, the Senior Managing Director – Asset
Management, and/or the Senior Managing Director – Human Resources (collectively,
the “RAIT Named Officers”)). As of the date hereof, the RAIT Named Officers and
Trustee Respondents do not have any actual knowledge of any facts or
circumstances that would give rise to a Claim by RAIT against Davidson with
respect to the matters described in (i) – (v) above and, as a result of such
lack of actual knowledge of such facts and circumstances, as of the date hereof,
RAIT has no intention of asserting such a claim against Davidson. For the
avoidance of doubt, no knowledge of Davidson shall be imputed to any of the
officers or Trustee Respondents of RAIT.

Nothing in this Agreement is intended to extinguish, limit or compromise in any
way Davidson’s rights to indemnification, defense or the advancement of defense
costs to which he may be entitled from any source including, but not necessarily
limited to RAIT’s Charter or Bylaws, the Indemnification Agreement dated as of
January 29, 2014 by and among Davidson, RAIT, RAIT General, Inc., and RAIT
Limited, Inc., and any insurance contract, in connection with any claim asserted
against him relating to or arising out of his status as an employee, officer or
trustee of RAIT.

This release of Davidson is effective immediately upon receipt of the Settlement
Amount (as defined below) by both counsel for Davidson, Edward S. Mazurek, Esq.,
and Davidson.

4.    Monetary Consideration. Within twenty (20) days of delivery of the
executed Agreement by Davidson to counsel for Respondents, and provided that the
Agreement is not revoked by Davidson within the Revocation Period as defined in
Paragraph 18 below,

 

Page 3 of 14



--------------------------------------------------------------------------------

Respondents will cause to be delivered to counsel for Davidson payment totaling
One Million Eight Hundred Twenty-Five Thousand Dollars and Zero Cents
($1,825,000.00) (hereinafter, the “Settlement Amount”), which will be paid by
wire transfer, allocated as follows: (a) One Million Six Hundred Five Thousand
Dollars and Zero Cents ($1,605,000.00), less applicable withholdings required by
law, payable to “Scott Davidson,” reported on IRS form W-2; and (b) Two Hundred
Twenty Thousand Dollars and Zero Cents ($220,000.00), payable to “Edward S.
Mazurek, Esq.,” reported on IRS form 1099. Davidson agrees to provide the wire
instructions at the time of delivery of the executed Agreement. Davidson further
agrees to provide an IRS form 1099 for his counsel, Edward S. Mazurek, Esq., at
the time of delivery of the executed Agreement. The Settlement Amount will be
paid in exchange for Davidson’s general release of any and all Claims, as cited
in Paragraph 2, and other promises in this Agreement.

5.    Indemnification. Davidson acknowledges that Respondents have not made any
representation as to the taxability or the tax consequences of the Settlement
Amount. Davidson acknowledges and agrees that he shall be solely responsible for
the payment of any state and/or federal income tax or other withholdings not
paid by Respondents pursuant to this Agreement and that Davidson agrees to
indemnify, defend, and hold Respondents harmless from any claim for monies not
withheld from any amount received by him under this Agreement, and any attendant
fines or penalties levied against Respondents for Davidson’s failure to pay his
tax liability.

6.    Davidson’s Acknowledgement. Davidson understands that the General Release
set forth in Paragraph 2 extends to all of the aforementioned Claims against
Respondents which arose on or before the effective date of this Agreement,
whether now known or unknown, suspected or unsuspected, and that this General
Release constitutes an essential term of this Agreement. This General Release
shall not, however, preclude Davidson from bringing any action to rescind or
enforce this Agreement if the payments set forth in Paragraph 4 above are not
made.

7.    Acknowledgment of Consideration. Davidson acknowledges that, in return for
executing this Agreement and Release, he is receiving the consideration
described herein, to which he would not otherwise be entitled.

8.    No Admission of Liability. Neither the execution of this Agreement by
Respondents, nor the terms hereof, constitute an admission by Respondents of
liability with respect to any possible claim that was or could have been made by
Davidson. By entering into this Agreement, Respondents do not admit, and
expressly deny that they have violated any contract, rule, law, statute or
regulation, including, but not limited to, any federal, state or local law,
statute, or regulation relating to employment or employment discrimination or
retaliation, or that the actions of Respondents were unwarranted, unjustified,
retaliatory, discriminatory, or otherwise unlawful.

 

Page 4 of 14



--------------------------------------------------------------------------------

9.    Employment Separation Acknowledgment. Davidson confirms that hisemployment
with RAIT has ended. Davidson agrees he will not apply for or otherwise seek
employment or reemployment with RAIT. Davidson further agrees not to take legal
action of any kind as a result of a refusal by RAIT to consider his request for
reemployment.

10.    All Payments Due. Davidson specifically represents and warrants that,
upon receiving the Settlement Amount described herein, he will have been paid
all compensation due and owing and arising out of his employment with RAIT,
including but not limited to wages, commissions, bonuses, overtime, vacation,
sick, and any other forms of compensation. Davidson acknowledges that
Respondents have settled all obligations to him and agrees to seek no further
payment from Respondents, or from their insurers or reinsurers.

11.    References. In response to written employment verification and/or written
reference inquiries on behalf of Davidson to Respondents, Respondents will
provide a “neutral” reference by confirming Davidson’s employment with RAIT and
providing only his job title, dates of employment, and rate of pay. All
inquiries must be directed to John J. Reyle, 100 N. 18th Street, Philadelphia,
PA 19103.

12.    Non-Disparagement. Davidson agrees that he will not, in any manner
whatsoever, directly or indirectly, disparage Respondents. Malter, Farnesi,
Klein, Sarkisian, Stempel, Batinovich, Kim, Kuenstner, Silberstein, and Wren
agree that they will not disparage Davidson. RAIT agrees that its Chief
Executive Officer, President, and General Counsel, John J. Reyle, will not
disparage Davidson.

13.    Breach. The Parties understand that if either Party brings any future
legal action or proceeding of any kind or makes any claim against the other
Party for any claim released in this Agreement, or if they otherwise breach this
Agreement, the non-breaching Party shall be entitled to recover any damages
proven to result from such breach, except that each Party will bear
responsibility for their own reasonable legal fees, costs, and expenses incurred
in enforcing their rights relative to such matters.

14.    Agreement to Refrain from Filing Claims. Davidson represents that he:
(1) has not filed any lawsuit or initiated any proceedings against Respondents
other than the Arbitration; and (2) will cause the Arbitration to be dismissed
within five (5) days of the date of receipt of the Settlement Amount. Davidson
also agrees not to bring any lawsuit, demand arbitration, or initiate any
proceeding for any claim waived in any paragraph of this Agreement, and agrees,
further, not to encourage anyone else to do so on his behalf, to the maximum
extent possible under applicable law. Additionally, to the extent permitted by
law, Davidson waives any right or ability to be a class or collective action
representative or to otherwise participate in any administrative action,
putative or certified class, collective or multi-party action or proceeding
based on such a claim in which Respondents are a party. Further, to the extent
permitted by law, Davidson agrees that if such actions are brought, Davidson
shall not be entitled to recover any individual monetary relief or other
individual remedies.

 

Page 5 of 14



--------------------------------------------------------------------------------

15.    Voiding of Release. If the Settlement Amount should for any reason
subsequently be deemed to be “fraudulent” (within the meaning of any state or
federal law relating to fraudulent conveyances), preferential, or otherwise
voidable or recoverable, in whole or in part for any reason, under the United
State Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), or any
other federal or state law (collectively referred to herein as “Voidable
Transfers”) and Davidson or his attorney are required to repay or restore the
amount of any such Voidable Transfers or any portion thereof (whether as a
result of a court order or settlement), then Davidson’s claims against RAIT (but
not against any of the other Respondents) shall automatically be revived,
reinstated and restored, and not be barred by any statute of limitations, laches
or other defense or doctrine that could be asserted, but shall be decreased by
any portion of the Settlement Amount Davidson and/or his attorney are entitled
to keep. The Parties agree that Davidson alleges that the value of his Claim is
$8,443,807.59. Nothing in this Agreement should be interpreted as an admission
by Respondents regarding the alleged merits or value of Davidson’s Claim.

16.    Artwork. Provided that Davidson has not revoked this Agreement pursuant
to Paragraphs 17 or 18 of this Agreement, within thirty (30) days of the receipt
of a copy of the Agreement executed by Davidson, Davidson has the option to
purchase from RAIT, for Ten Thousand Dollars and Zero Cents ($10,000.00), the
two works of art by Michael Wesley that had been hanging in RAIT’s boardroom
during Davidson’s employment with RAIT (the “Artwork”). RAIT agrees to pay to
have the Artwork shipped to Davidson. The Parties agree that Respondents bear no
responsibility for any damage to the Artwork associated with shipping the
Artwork to Davidson.

17.    Twenty-One Day Waiting Period. Davidson certifies that he has read and/or
had the terms of this Agreement explained to him by counsel and understands that
he has twenty-one (21) days to determine whether he wishes to enter into this
Agreement (the “Waiting Period”). Davidson understands and acknowledges that the
Waiting Period is waivable and that by signing this Agreement prior to the
expiration of the Waiting Period, he has waived his right to same.

18.    Seven Day Revocation Period. Davidson shall have seven (7) calendar days
after signing this Agreement to revoke it if he chooses to do so (the
“Revocation Period”). To revoke this Agreement, Davidson must send a letter by
certified mail to counsel for Respondents, Gregory S. Hyman, Esquire, at 1777
Sentry Parkway West, VEVA 17, Suite 100, Blue Bell, PA 19422, and such letter
must be post-marked within seven (7) calendar days of Davidson’s execution of
this Agreement. If Davidson revokes this Agreement on a timely basis, there
shall be no payments as set forth at Paragraph 4. The Agreement shall not be
effective and the Settlement Amount will not be distributed, until after the
Revocation Period has expired without this Agreement being revoked.

19.    Confidentiality. Davidson agrees that the existence and terms of this
Agreement are confidential until such time as RAIT files a Current Report on
Form 8-K with the U.S. Securities and Exchange Commission (the “SEC”) reporting
its entry into this Agreement.

 

Page 6 of 14



--------------------------------------------------------------------------------

Accordingly, until then, Davidson shall not disclose this Agreement’s existence
or the terms thereof to any person or entity, except that Davidson may disclose
the terms of the Agreement to his spouse, attorney, tax advisor, accountant or
the mediator of this matter (Abraham Reich, Esq.), and as otherwise required and
compelled by law. In so doing, Davidson shall instruct his spouse, attorney, or
tax advisor or accountant that the information is confidential and shall not be
disclosed to any other person or entity. Davidson represents that he has not, to
date, disclosed to any person, other than to his spouse, attorney, and/or the
mediator of this matter (Abraham Reich, Esq.), the contents of any and all terms
in this Agreement.

20.    Medicare. Davidson represents and warrants that he has not assigned,
pledged or otherwise conveyed any right in the Settlement Amount received
pursuant to this Agreement. Davidson agrees to satisfy, to the extent required
by law, all lawful and valid liens and subrogation claims applicable to these
payments, including without limitation any Medicare lien asserted by the Centers
for Medicare Services (“Medicare Lien”), as may be reduced by law, regulation,
code and/or agreement. Davidson further agrees that he will defend, indemnify
and hold harmless Respondents and the persons and entities released by this
Agreement from any and all claims, charges, suits, and liability arising from
liens and/or subrogation claims and from any compensation or other payments due,
alleged or deemed to be due under the law, state, local or federal regulations,
or obligation, or contracts of Davidson that are attributable, relate to or
arise out of this payment, including but not limited to any and all liens and/or
subrogation claims and from other payments due, alleged or deemed to be due to
any person, entity, the United States and/or its departments and agencies under
the Social Security Act, 42 U.S.C. § 401, et seq., including but not limited to
Sec. 1862 [42 U.S.C. § 1395y (the Medicare Secondary Payer Act)] set forth in
Title XVIII of the Social Security Act, and Sec. 1917 [42 U.S.C. § 1396p] set
forth in Title XIX of the Social Security Act, and all applicable regulations
enforcing these provisions. Consistent with the same, and notwithstanding any
language to the contrary, or how described herein, it is the specific intention
of the Parties that nothing herein is or shall be deemed to create an
independent claim, right, benefit, entitlement, cause of action of, for and/or
on behalf of any person or entity that is not one of the settling Parties.

21.    Right to Consult Counsel and Understanding of Agreement. Davidson
warrants and declares that he is acting only after securing the advice and
consultation of legal counsel of his choice. Davidson further acknowledges that
he is over the age of eighteen (18) years of age and has carefully read this
Agreement and fully understands the terms thereof and legal consequences of
them, and signs this Agreement voluntarily as his own free act.

22.    Governing Law and Forum Selection. This Agreement shall be governed by
and construed under the laws of the Commonwealth of Pennsylvania, without regard
to conflict of law principles. Any disputes relating to this Agreement shall be
resolved exclusively by a state or federal court in the Commonwealth of
Pennsylvania.

 

Page 7 of 14



--------------------------------------------------------------------------------

23.    Entire Agreement. This Agreement contains the entire agreement of the
Parties with respect to the subject matter hereof and supersedes any prior
agreements or understandings with respect to the subject matter hereof. The
Parties acknowledge that in signing this Agreement they do not rely upon and
have not relied upon any representation or statement made by any of the Parties
or their agents with respect to the subject matter, basis or effect of this
Agreement, other than those specifically stated in this written Agreement.

24.    Legally Binding. The terms of this Agreement contained herein are
contractual, and not a mere recital. This Agreement shall be binding upon the
Parties hereto and upon their heirs, administrators, representatives, executors
and assigns. Davidson expressly warrants that he has not transferred to any
person or entity any rights, causes of action or claims released in this
Agreement. Davidson further represents and agrees that he is not impaired, by
bankruptcy or otherwise, from signing this Agreement or releasing any of the
rights or claims released in this Agreement.

25.    Severability. If any term or provision of this Agreement shall be held to
be invalid or unenforceable for any reason, the validity or enforceability of
the remaining terms or provisions shall not be affected, and such term or
provision shall be deemed modified to the extent necessary to make it
enforceable.

26.    Amendments. Neither this Agreement nor any term herein may be orally
changed, waived, discharged, or terminated, and may be amended only by a written
agreement between the parties hereto.

27.    Counterparts. This Agreement may be signed in counterparts, each of which
when executed and delivered, including by telecopy or email, shall be deemed to
be an original and all of which together shall constitute one instrument.
Photographic (including Adobe Acrobat formatted or other PDF documents) and/or
facsimile copies of such signed counterparts may be used in lieu of the
originals for any purpose.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed.

SCOTT DAVIDSON

/s/ Scott Davidson

 

By: Scott Davidson

Dated: December 21, 2018

On                                         , 2018, before me personally came
                                         ,

known to me to be the individual who executed the foregoing Settlement Agreement
and General

Release, and duly acknowledged to me that he executed the same.

 

 

 

NOTARY PUBLIC

 

Page 8 of 14



--------------------------------------------------------------------------------

RAIT FINANCIAL TRUST

/s/ John J. Reyle, Esq.

 

By: John J. Reyle, Esq.

Title: Chief Executive Officer of RAIT Financial Trust

Dated: December 23, 2018

On                                         , 2018, before me personally came
                                         ,

known to me to be the individual who executed the foregoing

Settlement Agreement and General Release, and duly acknowledged to

me that he executed the same.

NOTARY PUBLIC

 

MICHAEL MALTER

/s/ Michael Malter

 

By: Michael Malter

Dated: December 23, 2018

On                                         , 2018, before me personally came
                                         ,

known to me to be the individual who executed the foregoing

Settlement Agreement and General Release, and duly acknowledged to

me that she executed the same.

 

 

NOTARY PUBLIC

 

Page 9 of 14



--------------------------------------------------------------------------------

FRANK A. FARNESI

/s/ Frank A. Farnesi

 

By: Frank A. Farnesi

Dated: December 24, 2018

On                                              , 2018, before me personally
came                                          ,

known to me to be the individual who executed the foregoing

Settlement Agreement and General Release, and duly acknowledged to

me that she executed the same.

 

 

NOTARY PUBLIC

JUSTIN P. KLEIN, ESQ.

/s/ Justin P. Klein, Esq.

 

By: Justin P. Klein, Esq.

Dated: December 27, 2018

On                                         , 2018, before me personally came
                                         ,

known to me to be the individual who executed the foregoing

Settlement Agreement and General Release, and duly acknowledged to

me that she executed the same.

 

 

NOTARY PUBLIC

 

Page 10 of 14



--------------------------------------------------------------------------------

JON C. SARKISIAN

/s/ Jon C. Sarkisian

 

By: Jon C. Sarkisian

Dated: December 24, 2018

On                                         , 2018, before me personally came
                                         ,

known to me to be the individual who executed the foregoing

Settlement Agreement and General Release, and duly acknowledged to

me that she executed the same.

 

 

NOTARY PUBLIC

MURRAY STEMPEL III

/s/ Murray Stempel III

 

By: Murray Stempel III

Dated: December 24, 2018

On                                         , 2018, before me personally came
                                         ,

known to me to be the individual who executed the foregoing

Settlement Agreement and General Release, and duly acknowledged to

me that she executed the same.

 

 

NOTARY PUBLIC

 

Page 11 of 14



--------------------------------------------------------------------------------

ANDREW M. BATINOVICH

/s/ Andrew M. Batinovich

 

By: Andrew M. Batinovich

Dated: December 21, 2018

On                                         , 2018, before me personally came
                                         ,

known to me to be the individual who executed the foregoing

Settlement Agreement and General Release, and duly acknowledged to

me that she executed the same.

 

 

NOTARY PUBLIC

S. KRISTIN KIM

 

 

/s/ S. Kristin Kim

By: S. Kristin Kim

Dated: December 27, 2018

On                                         , 2018, before me personally came
                                         ,

known to me to be the individual who executed the foregoing

Settlement Agreement and General Release, and duly acknowledged to

me that she executed the same.

 

 

NOTARY PUBLIC

 

Page 12 of 14



--------------------------------------------------------------------------------

NANCY JO KUENSTNER

By: Nancy Jo Kuenstner

 

By: Nancy Jo Kuenstner

Dated: December 27, 2018

On                                         , 2018, before me personally came
                                         ,

known to me to be the individual who executed the foregoing

Settlement Agreement and General Release, and duly acknowledged to

me that she executed the same.

 

 

NOTARY PUBLIC

ANDREW M. SILBERSTEIN

/s/ Andrew M. Silberstein

 

By: Andrew M. Silberstein

Dated: December 26, 2018

On                                         , 2018, before me personally came
                                         ,

known to me to be the individual who executed the foregoing

Settlement Agreement and General Release, and duly acknowledged to

me that she executed the same.

 

 

NOTARY PUBLIC

 

Page 13 of 14



--------------------------------------------------------------------------------

THOMAS WREN

/s/ Thomas Wren

 

By: Thomas Wren

Dated: December 22, 2018

On                                         , 2018, before me personally came
                                         ,

known to me to be the individual who executed the foregoing

Settlement Agreement and General Release, and duly acknowledged to

me that she executed the same.

 

 

NOTARY PUBLIC

 

Page 14 of 14